Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 1 of 11




                  EXHIBIT A
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 2 of 11


1                      UNITED STATES DISTRICT COURT
2                     NORTHERN DISTRICT OF CALIFORNIA
                                      ---o0o---
3    JOHN BAUER, an individual
4    and as Successor-in-Interest of
5    Jacob Bauer, deceased; ROSE BAUER,
6    an individual and as
7    Successor-in-Interest of
8    Jacob Bauer, deceased;
9          Plaintiffs,
10   vs.                                                No. C19-04593LB
11   CITY OF PLEASANTON; PLEASANTON
12   POLICE DEPARTMENT; DAVE SPILLER;
13   and DOES 1 to 90, inclusive;
14         Defendants.
     ________________________________/
15
16
17              VIDEOTAPED DEPOSITION OF JOHN D. BAUER
18                              October 28, 2020
19
20
21             Taken before Catherine M. Meyer, RPR, CSR
22                                 CSR No. 11596
23
24
25

                                                                Page 1

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 3 of 11


1                                    I N D E X
2                                                                      PAGE
3    EXAMINATION BY MR. BLECHMAN                                       5
4
5
6
7
8
9                               E X H I B I T S
10   DEFENDANTS'                                                       PAGE
11
12   Exhibit 25        Plaintiffs' Responses to                        157
13                     Defendant City of Pleasanton's
14                     Special Interrogatories, Set One
15   Exhibit 26        Alameda County Behavioral                       189
16                     Health Care Services form,
17                     Bates stamp Nos. PLFS2-PLFS4
18   Exhibit 27        Alameda County Behavioral                       189
19                     Health Care Services form,
20                     Bates stamp Nos. PLFS64-PLFS66
21   Exhibit 28        Investigative report, Bates                     203
22                     stamp Nos. PLFS157-173
23
24
25

                                                                Page 2

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 4 of 11


1             VIDEOTAPED DEPOSITION OF JOHN D. BAUER
2
3         BE IT REMEMBERED, that pursuant to Notice, and on
4    the 28th day of October 2020, commencing at the hour of
5    10:06 a.m., in the Law Offices of Gwilliam, Ivary,
6    Chiosso, Cavalli & Brewer, 1999 Harrison Street
7    Suite 1600, Oakland, California, before me, Catherine M.
8    Meyer, a Certified Shorthand Reporter, personally
9    appeared JOHN D. BAUER, produced as a witness in said
10   action, and being by me first duly sworn, was thereupon
11   examined as a witness in said cause.
12
13                              ---o0o---
14   APPEARANCES:
15   For the Plaintiffs:
16                   J. GARY GWILLIAM, ESQ.
                     Gwilliam, Ivary, Chiosso, Cavalli & Brewer
17                   1999 Harrison Street, Suite 1600
                     Oakland, California 94612
18                   (510) 832-5411
                     ggwilliam@giccb.com
19
20   For the Defendants:
                     NOAH G. BLECHMAN, ESQ.
21                   McNamara Law Firm
                     3480 Buskirk Avenue, Suite 250
22                   Pleasant Hill, California 94523
                     (925) 939-5330
23                   noah.blechman@mcnamaralaw.com
24   Also Present:
25                   Lynn Mari, videographer.

                                                                Page 3

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 5 of 11


1               THE VIDEOGRAPHER:        Good morning.       We're on

2    the record.     This is the video recorded deposition

3    of John Bauer in the matter of John Bauer, et al.,

4    vs. City of Pleasanton, et al., case number

5    C19-04593LB filed in the United States District                      10:05

6    Court, Northern District of California taken on

7    behalf of defendants.       This deposition is taking

8    place at 1999 Harrison Street, Suite 1600, Oakland,

9    California 94612 on October 28th, 2020, at

10   10:06 a.m.                                                           10:06

11              My name is Lynn Mari, CLVS.             I'm the

12   videographer with Veritext Legal Solutions.                  Video

13   and audio recording will be taking place unless all

14   counsel have agreed to go off the record.

15            Would all present please introduce                          10:06

16   themselves beginning with the witness.

17            THE WITNESS:      My name is John Bauer.

18            MR. GWILLIAM:      I'm Gary Gwilliam

19   representing Mr. Bauer and his co-plaintiff Rose

20   Bauer.                                                               10:06

21              MR. BLECHMAN:     And Noah Blechman.          I

22   represent the defendants in this case.

23            THE VIDEOGRAPHER:        The certified court

24   reporter is Catherine Meyer.           Would you please

25   swear in the witness.                                                10:06

                                                                     Page 4

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 6 of 11


1                            JOHN D. BAUER,

2                         sworn as a witness,

3                        testified as follows:

4    EXAMINATION BY MR. BLECHMAN:

5         Q.   Good morning, Mr. Bauer.            Could you please       10:06

6    state and spell your full name for the record.

7         A.   My name is John Donald Bauer, J-O-H-N,

8    D-O-N-A-L-D, Bauer, B-A-U-E-R.

9         Q.   And what's your date of birth?

10        A.   March 17th, 1959.                                          10:07

11        Q.   Okay.     Mr. Bauer, again, Noah Blechman.            I

12   represent the defendants in this case, and we met

13   briefly off the record this morning.                This is a

14   deposition.       Have you ever had your deposition

15   taken before?                                                        10:07

16        A.   Yes, I have.

17        Q.   How many times?

18        A.   Once.

19        Q.   And when was that approximately?

20        A.   2004.                                                      10:07

21        Q.   And what did that relate to?

22        A.   It related to a commission dispute with my

23   employer, former employer at that time.

24        Q.   You said commission dispute?

25        A.   Yes.                                                       10:07

                                                                     Page 5

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 7 of 11


1    vehicles.

2         Q.   Okay.     Now, my notes indicate at some

3    point after that -- shortly after that accident

4    issue with the Audi you came to the police

5    department and spoke to Officer Mirazzo (phonetic)?               11:08

6         A.   What's his first name?

7         Q.   Mike Mirazzo.

8         A.   I spoke to an officer whose first name I

9    can confirm is Mike.       I don't recollect or I don't

10   even know if he introduced his last name.           But yes,      11:09

11   I spoke to an Officer Mike.

12        Q.   And that was -- you actually went back

13   into the police department, sat in a room and

14   talked to him for a period of time, right?

15        A.   Yes.                                                    11:09

16        Q.   What was the purpose of that conversation?

17        A.   The purpose of that conversation was to

18   evaluate anything that the police could do to get

19   help for Jacob.

20        Q.   And why did -- in your mind why did Jacob               11:09

21   need help?

22        A.   Jacob was seeing things that weren't

23   there.    He was delusional.         He was paranoid.   Yeah,

24   that's it.       He needed help.

25        Q.   Prior to -- so my notes indicate that I                 11:10

                                                               Page 50

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 8 of 11


1    believe that time you went to the police department

2    and sat down with this Officer Mike was on

3    June 29th of 2018.      Do you have any reason to doubt

4    that that's the accurate date?

5         A.   I -- I cannot remember the specific date.                11:10

6    You know, I would have to go back and -- yeah, I

7    would have to go back.       And, I mean, if you have

8    June 29th, I would have no reason to doubt that,

9    but I just don't remember it being that close to

10   the car accident.                                                  11:11

11        Q.   I believe in those conversations with this

12   officer you stated to him that the Pleasanton

13   police came to your door last night around 2:30

14   regarding the accident in San Francisco.           So

15   presumably that would have been the daytime of, you                11:11

16   know, the day of when the police came to your house

17   to see if Jacob was around and investigate.             Is

18   that refreshing your memory at all about the timing

19   of these things?

20        A.   No, because, you know, my main goal of                   11:11

21   going in there was to see whatever -- any help that

22   the Pleasanton Police Department or any law

23   enforcement could give to Jacob.

24        Q.   He had -- had Jacob been having problems

25   for a period of time leading up to this                            11:12

                                                                  Page 51

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 9 of 11


1    conversation with that officer?

2           A.   Could you please define problems?

3                MR. GWILLIAM:    I'll object as "problems"

4    as being vague.

5                MR. BLECHMAN:    Agreed.                              11:12

6    BY MR. BLECHMAN:

7           Q.   I'm talking about in terms of him seeing

8    things, acting delusional, paranoid, you know,

9    having any sort of mental health issues.

10          A.   The answer is yes.                                    11:12

11          Q.   And when did that -- when did you start to

12   notice that he was having those problems?

13          A.   I would say we noticed that they were

14   problems in -- I would say just after he was let go

15   from Workday.                                                     11:13

16          Q.   Okay.   And from records that I got in this

17   case verified by your wife, there looks to be a

18   date of -- he worked at Workday from approximately

19   2013 to 2016.       So are we talking about

20   approximately 2016 that you're noticing these                     11:13

21   things?

22          A.   Yes, based on the dates you just gave me,

23   yes.

24          Q.   Okay.   And -- okay.      What kind of problems

25   did you notice in 2016 when he stopped working for                11:13

                                                               Page 52

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 10 of 11


1    term means in the context of that statute?

2         A.   No.

3         Q.   Another -- I listened to your interviews

4    with -- well, when you came to the police

5    department, you sat down with Officer Mike Mirazzo,                13:40

6    there was body camera footage of that so we do have

7    some of the audio of that.           Are you aware of that?

8         A.   Yes, I'm aware that you -- that there is.

9    I wasn't aware of it at the time.              But since this

10   lawsuit I am aware of it.                                          13:40

11        Q.   Have you seen any of that?

12        A.   No, I have not.

13        Q.   Have you reviewed any body camera footage

14   of any contacts that you had with the Pleasanton

15   Police Department prior to the incident?                           13:41

16        A.   No.

17        Q.   Okay.    Well, I reviewed that this morning.

18   And at some point in there you were talking

19   about -- and again, I believe the date, because it

20   says it on the body camera footage, was June 29th                  13:41

21   of 2018 -- you told Officer Mirazzo that Jacob was,

22   quote, totally disconnected from reality, end

23   quote.    Is that how you felt Jacob was at that

24   time?

25        A.   Yes.                                                     13:41

                                                               Page 115

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-2 Filed 03/26/21 Page 11 of 11


1                        REPORTER'S CERTIFICATE

2

3

4             I, CATHERINE M. MEYER, a Shorthand Reporter,

5    State of California, do hereby certify:

6             That JOHN BAUER, in the foregoing deposition

7    named, was present and by me sworn as a witness in the

8    above-entitled action at the time and place therein

9    specified;

10            That said deposition was taken before me at said

11   time and place, and was taken down in shorthand by me, a

12   Certified Shorthand Reporter of the State of California,

13   and was thereafter transcribed into typewriting, and

14   that the foregoing transcript constitutes a full, true

15   and correct report of said deposition and of the

16   proceedings that took place;

17             That before completion of the proceedings,

18   review of the transcript [ X ] was [^ ] was not

19   requested.

20             IN WITNESS WHEREOF, I have hereunder subscribed

21   my hand this 2nd day of November 2020.

22

23

                  <%17819,Signature%>

24                CATHERINE M. MEYER, CSR NO. 11596

25                State of California

                                                               Page 225

                              Veritext Legal Solutions
                                   866 299-5127
